Title: The American Commissioners to the Committee for Foreign Affairs, 30 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Committee for Foreign Affairs


When the commissioners met on November 27 to plan this dispatch, differences between them soon emerged. Lee profoundly distrusted Deane, who he believed had Franklin in his pocket and, in his dual role of private businessman and agent of Congress, was playing fast and loose with public money. Deane opened the discussion by saying that the commissioners should voice to Congress their discontent with French policy, and should confront Versailles with the choice between a Franco-American alliance and an Anglo-American accomodation. Franklin strongly opposed such a threat; its effect was uncertain and its basis unrealistic, he argued, because the Americans could continue the war successfully without French intervention, and the less dependent they were on Europe the better. Lee agreed; the court had kept its word, and the resentment it had shown had been justified by the misconduct of American privateers.
The conversation then turned to the delicate issue of finances. The commissioners had learned a few weeks before that the French government would furnish them three million livres, in the deepest secrecy, and that Spain was likely to follow suit;  the question was whether to reveal this new bonanza to Congress. Deane objected to being at its financial beck and call, whereas Lee insisted that Congress must be able to draw on them to pay for whatever private consignments got through the British blockade. Franklin seemed to agree with Deane, Lee continued, that the three of them should keep control of their resources while the French government, as promised, covered the interest on the debt. But, Lee asked, did not the three million perhaps release the court from that promise, vague and verbal as it was? In any case it would evaporate if Vergennes left office. There his account of the meeting ended.
The commissioners’ discussion bears upon the present document. They say here that their failure to obtain, as instructed, a loan of two million sterling has left them dependent on the help of “Friends.” How much help and from whom they do not say, whereas they had revealed to Congress the amount, and eventually the source, of their earlier grant from the French treasury. Later in this dispatch they speak of a fund, amount again unspecified, for the sole purpose of covering the interest on the debt; still later they refer with delicate obliqueness to governmental aid in the form of war supplies. They seem to be following Deane’s advice, in short, to keep their finances to themselves.
 
Gentlemen,
Passy Novr. 30th. 1777.
In a former Letter we acquainted you, that we had engaged an Officer one of the most Skilful in naval Affairs that this Country possess’d, to build us a Frigate in Holland on a new Construction, (Drafts of which we sent you) and to go over in her to America and enter your Sea Service. The Frigate is almost finished. She is very large, is to carry 30 24 pounders on one Deck, and is suppos’d equal to a Ship of the Line: But the infinite Difficulties we find in equipping and manning such a Ship in any neutral Port, under the Restrictions of Treaties, together with the want of Supplies from you, have induced us to sell her to the King, who by a large Pension offer’d to our Officer, has engaged him to remain in his Service, and pays us what we have expended on her.
We have built a small Frigate at Nantes, which we hope to get away soon laden with supplies of various Sorts. We meet with Difficulties too in shipping Arms and Ammunition in her, but hope they will be surmounted. Several other Vessels, some under the Direction of Mr. Ross, others belonging to French Merchants, are almost ready to sail for America, and we had thoughts of sending them in a little Fleet under Convoy of the Rawleigh and Alfred; but on Consultation, considering the Spies maintained by England in all the Ports, and thence the Impossibility of making up such a Fleet, without its being known so as to give time for a Superior Force to lie in wait for it, we concluded the Chance better of their going off singly as they should be ready. In these Vessels are Cloaths ready made for 30,000 Men, besides Arms, Cloths, Linnens and naval Stores to a great Amount, bought by us and Mr. Ross. The private Adventures also will be very considerable. And as we shall continue our Endeavours to compleat your Orders, we hope if the Ships have common Success in passing you will be better provided for the next Campaign than you have been for any of the preceeding.
How we are enabled to make these Supplies must be a matter of some Surprize to you, when you reflect that little or nothing from you has been received by us, since what came by Capt. Wickes, till now by the Arrival of the Amphitrite; and that the seeming uncertainty of your publick Affairs have prevented hitherto our obtaining the Loan proposed. We have however found or made some Friends, who have helped, and will we are confident continue to help us.
Being anxious for supporting the Credit of Congress Paper Money, we procured a Fund for Payment of the Interest of all the Congress had proposed to borrow. And we mentioned in several of our Letters, that we should be ready to pay all Bills drawn for the Discharge of such Interest to the full value in Money of France, that is 5 Livres for every Dollar of Interest due. We were persuaded that thus fixing the Value of the Interest would fix the value of the Principal, and consequently of the whole Mass. We hope this will be approved, tho we have yet no Answer. We cannot apply that Fund to any other Purpose, and therefore wish to know as soon as may be the Resolution of Congress upon it. Possibly none of those Letters had reached you, or your Answers have miscarried: For the Interruptions of our Correspondence have been very considerable. Adams by whom we wrote early in the Summer was taken on this Coast, having sunk his Dispatches. We hear that Hammond shar’d the same Fate on your Coast. Johnson by whom we wrote in September was taken going out of the Channel; and poor Capt. Wickes, who sail’d at the same time and had Duplicates, we just now hear foundered near Newfoundland, every man perishing but the Cook. This Loss is extreamly to be lamented; as he was a gallant Officer and a very worthy Man. Your Dispatches also which were coming by a small Sloop from Morris’s River, and by the Mere Bobie Packet, were both Sunk on those Vessels being boarded by English Men of War.
The Amphitrite’s Arrival with a Cargo of Rice and Indigo, near 1000 Barrels of the one and 20 of the other, is a seasonable Supply to us for our Support, we not having for some time past (as you will see by our Former Letters) any Expectations of farther Supply from Mr. Morris; and tho’ we live here with as much frugality as possible, the unavoidable Expences and the continual Demands upon us for Assistance to Americans who escape from English Prisons, &c. &c., endanger’d our being brought to great Difficulties for Subsistence. The Freight of that Ship too calls for an enormous Sum, on Acct. of her long Demurrage.
We begin to be much troubled with Complaints of our armed Vessels taking the Ships and Merchandize of neutral Nations. From Holland they complain of the Taking the Sloop Chester Capt. Bray, belonging to Rotterdam, by two Privateers of Charlestown, called the fair American and the Experiment. From Cadiz of the Taking the French Ship Fortune, Capt. Kenguen, by the Civil Usage Privateer, having on board Spanish Property: And here of the Taking of the Empereur of Germany from Cork with Beef belonging to the Marine of France, just off the Mouth of Bourdeaux River. We send herewith the Papers that we have received and Answers given relating to those Captures and we earnestly request that if upon fair Trials it shall appear that the Allegations are true, speedy Justice may be done and Restitution made to the Reclaimers: It being of the utmost Consequence to our Affairs in Europe, that we should wipe off the Aspersions of our Enemies who proclaim us everywhere as Pirates, and endeavour to excite all the World against us. The Spanish Affair has already had very ill Effects at that Court, as we learn by [the] Return of the [Cour]ier mentioned [in] our last. We have by Letters to our Correspondents at the several Ports done all in our Power to prevent such Mischiefs for the Future, a Copy of which we herewith send you.
The European Maritime Powers embarras themselves as well as us by the double Part their Politicks oblige them to act. Being in their Hearts our Friends and wishing us Success, they would allow us every Use of their Ports consistent with their Treaties, or that we can make of them without giving open Cause of Complaint to England. And it being so difficult to keep our Privateers within those Bounds, we submit it to Consideration whether it would not be better to forbear Cruizing on these Coasts and bringing Prizes in here, till an open War takes place, which tho’ by no means certain seems every now and then to be apprehended on both Sides: Witness among other Circumstances the Recall of their Fishing Ships by France; and the King of England’s late Speech. In Consequence of this embarrass’d Conduct, our Prizes cannot be sold publickly; of which the Purchasers take Advantage in beating down the Price. And sometimes the Admiralty Courts are obliged to lay hold of them in consequence of Orders from Court obtain’d by the English Ambassador. Our People of course complain of this as unfriendly Treatment, and as we must not counteract the Court in the Appearances they seem inclined to put on towards England, we cannot set our Folks right by acquainting them with the essential Services our Cause is continually receiving from this Nation: And we are apprehensive that Resentment of that supposed unkind Usage, may induce some of them to make Reprisals, and thereby occasion a deal of Mischief. You will see some Reason for this Apprehension in the Letter from Capt. Babson, which we send you herewith, relating to their two Prizes confiscated here for false Entries; and afterwards delivered up to the English: for which however we have hopes of obtaining full Satisfaction, having already a Promise of Part.
The King of England’s Speech bulsters [blusters] towards these Kingdoms as well as towards us. He pretends to great Resolution both of continuing this War, and of making two others if they give him occasion. Yet it is conceived he will with Difficulty find Men or Money for another Campaign of that already on his Hands; and all the World sees that is not for want of Will that he puts up with the Daily known Advantages afforded us by his Neighbours. They however, we have Reason to believe, will not begin the Quarrel as long as they can avoid it, nor give us any open Assistance of Ships or Troops. Indeed we are scarce allowed to know that they give us any Aids at all; but are left to imagine, if we please, that the Cannon, Arms &c. which we have received and sent, are the Effects of private Benevolence and Generosity. We have nevertheless the strongest Reasons to consider that the same Generosity will continue; and it leaves America the Glory of working out her Deliverance by her own Virtue and Bravery; on which with God’s Blessing we advise you chiefly to depend. You will see by the Papers and a Letter of Intelligence from London, that the Continuance of the War is warmly condemn’d in Parliament by their wisest and ablest Men, in the Debates on the Speech, but the old corrupt Majority continues to vote as usual with the Ministers. In order to Lessen their Credit for the new Loans, we have caused the Paper, which we formerly mentioned, to be translated and printed in French and Dutch by our Agent in Holland. When it began to have a run there, the Government forbad the farther Publication, but the Prohibition occasions it to be more sought after, read and talked of.
The Monument for General Montgomery is finished and gone to Havre in nine Cases to lie for a Conveyance. It is plain but elegant, being done by one of the best Artists here, who complains that the 300 Guineas allow’d him is too little: and we are obliged to pay the additional Charges of Package &c. We see in the Papers that you have voted other Monuments, but we have received no Orders relating to them.
The Rawleigh and Alfred will be well fitted and furnished with every thing they wanted, the Congress Part of the Produce of their Prizes being nearly equal to their Demands. Be pleased to present our Dutiful Respects to the Congress, and assure them of our most faithful Services. We have the honour to be, Gentlemen Your most obedient humble Servants.
B. FranklinSilas DeaneArthur Lee
 
Notations: Commissioners to the Comtee Nov 30th. 1777 recd. May 2d. by Capt. Young Via Baltimore / recd May 2d 1778
